AO 450 (GAS Rev 10/03)Judgment in a Civil Case

 

Approved by:

Mal‘ch 7, 2019

United States District Court
Southern District of Georgia

THOMAS TROUBLE MAHER,

Plaintiff,
JUDGMENT IN A CIVIL CASE

v CASE NUMBER; 6118'€"'134
DEPUTY WARDEN BRIAN ADAMS; CERT
sGT. FREDDlE DAVIS, sGT. MICHAEL
MENDEZ; LT. CLARENCE WILLIAMS;
cERT 0FFICER C. WILLIAMS; cERT
0FF1CER 11 cLEMENTE_; cERT 0FFICER 11

ASCENCIO; and OFFICER HOPE NEWELL,
Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
That in accordance with this Coult's Oi'der dated March l, 2019 adopting the U.S. Magistrate

Judge's Repoit and Recommendation as the opinion of this Court, this case is dismissed without

prejudice The Court denies Plaintiff in forma pauperis status on appeal. This case stands closed.

/S% ar

 

 

Date

GAS Rev 1011/03

 

 

 

